131 Mich. App. 313 (1984)
345 N.W.2d 703
PEOPLE
v.
GISTOVER
Docket No. 63805.
Michigan Court of Appeals.
Decided January 3, 1984.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Robert E. Weiss, Prosecuting Attorney, and Donald A. Kuebler, Chief, Appellate Division, for the people.
Barbara A. Menear, for defendant on appeal.
Before: DANHOF, C.J., and M.J. KELLY and BEASLEY, JJ.
M.J. KELLY, J.
Defendant appeals as of right from his plea-based conviction of criminal sexual conduct in the third degree, MCL 750.520d; MSA 28.788(4). He was sentenced to a term of from 10 to 15 years in prison.
We have reviewed the record and briefs on appeal and find no error.
Defendant was not deprived of his right of allocution at sentencing. The trial court directly inquired of defendant whether he had any corrections or additions to make to the presentence report. Defendant responded that he did not. The *315 trial court then directly asked defendant if he had anything further to say. Defense counsel answered on behalf of the defendant, indicating to the court that he was speaking at defendant's request. We find that the trial court complied with GCR 1963, 785.8(2) as construed in People v Berry, 409 Mich. 774; 298 NW2d 434 (1980).
The trial court also fully complied with GCR 1963, 785.7(1)(g). Defendant was informed that, by pleading guilty, he gave up his right to trial including his right to compulsory process and his right to confront all witnesses. The court rule does not require that defendant be specifically informed that compulsory process is at the public's expense.
Defendant finally contends that the trial court abused its discretion in imposing the maximum allowable sentence on defendant. Specifically, defendant points out that he had no prior adult record and that his disciplinary record at jail while awaiting sentencing was good. The Michigan Supreme Court has recently expanded the scope of appellate review of sentencing to allow for review of the trial court's exercise of discretion. People v Coles, 417 Mich. 523; 339 NW2d 440 (1983). We must now remand for resentencing where we find that the sentence imposed in a particular case shocks our judicial conscience.
After reviewing the transcripts and presentence report in the instant case, we do not find that the trial court abused its discretion in imposing a 10- to 15-year sentence on defendant.
Affirmed.